Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 02/28/2022, in which:claims 1, 4, 9-10, 13, 17-1918-21 are amended; claims 6-7, 15-16 and 21-22 are cancelled; new claims 24-26 is added; and the rejections of the claims are traversed. Claims 1-5, 8-14, 17-20 and 23-26 are currently pending and an Office Action on the merits follows. 


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 20130342509 in view of Hill et al US 20110069021 and further in view of Cavallaro et al US 20190012000.

Claim 1 is rejected for similar reasons to claim 10. (See rejection below for details)
Claim 2 is rejected for similar reasons to claim 11. (See rejection below for details)
Claim 3 is rejected for similar reasons to claim 12. (See rejection below for details)
Claim 4 is rejected for similar reasons to claim 13. (See rejection below for details)
Claim 5 is rejected for similar reasons to claim 14. (See rejection below for details)
Claim 9 is rejected for similar reasons to claim 18. (See rejection below for details)

Consider claim 10. Kang discloses a foldable device (fig 1 [0023] flexible display device 100) comprising:
a fold detector configured to detect a folding angle for the foldable device ([0024] flexible sensor detects bend in flexible display that is more than a determined angle);
a flexible display screen on a display side of the foldable device (display unit 130 fig 1 0028 flexible OLED) comprising two or more touch-sensitive display segments (fig 1 touch sensor 140 coupled to front of display unit 130.  [0029] Touch sensor may include multiple sensor distributed and arranged in a matrix. Different portions of the flexible display are considered the segments) each touch-sensitive display segment being defined relative to a fold edge of the foldable device (Different portions of the flexible display are considered the segments. See fig 3-6. Also see fig 7 and 10 and 12a-b. The segments can be any portion of the display. E.g. area on either side of the bend portion formed by a bend axis)
a processor ([0034] controller 160);
a memory storing instructions which, when executed by the processor ([0031-0033] storage unit 170 may include program area and data area [0034] controller performs functions according to touch and bend event); cause the foldable device to:
determine a folding state of the foldable device from a plurality of possible folding states (see fig 3-6 7, 10 and 12a-b which show different folding states), each possible folding state being defined by a range of folding angles (Bend even [0024] [0030] detect bend event at a bend location at any region. bend signal may include information associated with a bend direction, a bend angle, a bend area, and the bend location.), the determined folding state being determined based on the folding angle of the foldable device ([0024] bent at more than a determined angle see fig 3-6 fig 11 fig 12A-B. [0030] generate signal in response to bending angle. Bend signal includes bend information such as bend area bend angle bend area and bend location bend direction) being within the range of folding angles define for the determined folding state ([0030] [0035] fig bend event bend signal sent to function applying unit [0036] function applying unit maps functions to specific bend states)
detect a first input gesture ([0029] touch even may include information associated with touches such as touch down touch up drag flick ) on at least one of the two or more touch-sensitive display segments of the flexible display screen of the foldable device ([0029] generate touch events based on detected touches. See fig 12a 12b);
determine a gesture type corresponding to the detected first input gesture ([0029] touch even may include information associated with touches such as touch down touch up drag flick) 
determine, based on a combination of the determined gesture type and the determined folding state, whether the detected first input gesture is a valid gesture or invalid gesture; and ((0036) function applying unit can receive an touch signal and a bend signal from the sensor recognizing unit 161 [0035]. And can load a function table 171 from the storage. The function applying unit can then control an activated application program by referring to the function table 171. [0029] touch down touch up drag or flick.) 
responsive to a determination that the detected first input gesture is a valid gesture ([0029] [0035] [0036] if touch event is being processed for corresponding output then it is considered a valid gesture), provide the gesture type corresponding to the detected gesture [0029][0032] touch down/up flick drag, the folding state of the foldable device ([0030][0032] bend event), and display information (see fig 4-6 B1-B3) to a software application or an operating system of the foldable device (fig 1 and fig 2 0035 flexible sensor operating system touch sensor operating system are loaded [0036-0037] content from storage are applied according to touch signal and bend signal).

 wherein the folding angle of the foldable device is defined as an angle between a first portion and a second portion of a back side of the foldable device opposing the display side (see Kang fig 7b);
wherein the determined folding state is determined from a plurality of possible folding states (see fig 3-6 7, 10 and 12a-b which show different folding states), including: 

an unfolded state in which the foldable device and the flexible display screen are substantially flat, and the folding angle is substantially at 180 degrees (see Kang fig 7a [0056] display is not bent i.e. flat);
one or more tent states in which the foldable device and the flexible display screen are folded to expose the flexible display screen, the first and second portions of the back side of the foldable device are brought towards each other, and the folding angle is between a first angle greater than 0 degrees and a second angle less than 180 degrees (see Kang fig 7b).

Although it is implied, Kang does not explicitly disclose determine whether the detected input gesture is a valid or invalid gesture.
Hill however explicitly discloses disclose determine whether the detected input gesture is a valid (0026 valid input is actually being performed [0030] [0040] accept gesture as valid) or invalid gesture ([0040] if area gesture is determined to be invalid because the evaluation criteria are not met then the area gesture is disregarded as inadvertent input and ignored fig 6).
Kang contains a "base" device/method of touchscreen device.  Hill contains a "comparable" device/method of touchscreen that has been improved in the same way as the claimed invention.  The known "improvement" of Hill could have been applied in the same way to the "base" device/method of Kang and the results would have been predictable and resulted in determine whether the detected input gesture is a valid or invalid gesture. Furthermore, both Kang and Hill use and disclose similar functionality (i.e., detecting touch gesture on touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. The teachings of Hill also provide the benefit of preventing accidental or unintended contact [0015]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Kang as modified by Hill does not explicitly disclose a folded state in which the foldable device and the flexible display screen are folded to expose the flexible display screen, the first and second portions of the back side of the foldable device are brought together, and the folding angle is substantially at 0 degrees.
 a folded state in which the foldable device and the flexible display screen are folded to expose the flexible display screen, the first and second portions of the back side of the foldable device are brought together, and the folding angle is substantially at 0 degrees. (see fig 4 and 5 [0072] the bending operation can continue from the physical configuration of fig 4 until the electronic device 100 is fully folded as shown in fig 5).
Kang as modified by Hill contains a "base" device/method of touchscreen device.  Cavallaro contains a "comparable" device/method of touchscreen that has been improved in the same way as the claimed invention.  The known "improvement" of Cavallaro could have been applied in the same way to the "base" device/method of Kang as modified by Hill and the results would have been predictable and resulted in a folded state in which the foldable device and the flexible display screen are folded to expose the flexible display screen, the first and second portions of the back side of the foldable device are brought together, and the folding angle is substantially at 0 degrees. Furthermore, both Kang as modified by Hill and Cavallaro use and disclose similar functionality (i.e., detecting touch gesture on flexible touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Cavallaro disclose the benefit of providing improved control and usages modes for electronic devices [0004]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

 the foldable device of claim 10, wherein the memory stores further instructions which, when executed by the processor cause the foldable device to responsive to a determination that the detected first input gesture is an invalid gesture, ignore the detected input gesture (Hill [0040] if area gesture is determined to be invalid because the evaluation criteria are not met then the area gesture is disregarded as inadvertent input and ignored fig 6).
Kang contains a "base" device/method of touchscreen device.  Hill contains a "comparable" device/method of touchscreen that has been improved in the same way as the claimed invention.  The known "improvement" of Hill could have been applied in the same way to the "base" device/method of Kang and the results would have been predictable and resulted in ignore the detected input gesture Furthermore, both Kang and Hill use and disclose similar functionality (i.e., detecting touch gesture on touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 12. Kang as modified by Hill and Cavallaro disclose the foldable device of claim 10, wherein determining whether the detected first input gesture is a valid input gesture or an invalid input gesture comprises:
retrieving a set of available input gestures corresponding to the determined folding state of the foldable device (Kang [0029] touch event may include information associated with touch, touch down touch up drag flick and/or information regarding a touch location. [0045][0050] fig 4-5. Hill also teaches that certain areas of the device have corresponding valid gestures while others do not [0040]); and
determining that the detected first input gesture is a valid input gesture in response to determining that the determined gesture type of the detected first input gesture is included in the set of available input gestures corresponding to the determined folding state of the foldable device (Kang [0033] the function table refers to a table that defines operation states of the flexible display device. The operation states can be define according to the touch event and the bend event. See fig 3-6 [0039] display preset content [0042] touch sensor can be initializing  in an area where a menu image B1 is output instead of initializing all touch sensors in the device. Thus, available gestures are only recognized in initialized area [0045] [0050] flick drag double touches. Also, if a gesture which is not defined is input it will not be recognized. Only gestures which are define can be recognized as an input. Also see Hill [0040] fig 2 fig 3 valid gestures do not exist in regions 42 and 46).
Kang contains a "base" device/method of touchscreen device.  Hill contains a "comparable" device/method of touchscreen that has been improved in the same way as the claimed invention.  The known "improvement" of Hill could have been applied in the same way to the "base" device/method of Kang and the results would have been predictable and resulted in determining that the detected first input gesture is a valid input gesture in response to determining that the detected first input gesture is included in the set of available input gestures corresponding to the area of the device. Furthermore, both Kang and Hill use and disclose similar functionality (i.e., detecting touch gesture on touchscreens) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 13. Kang as modified by Hill and Cavallaro disclose the foldable device of claim 10, wherein the first input gesture is detected on only one of the two or more touch sensitive display segments (Kang [0050] partial area is initialized corresponding to menu B1. Also see Kang [0040] fig 2 and 3. 0042 touches can be detected on both sides of the device.) and wherein the determined gesture type is a simple gesture (Kang [0029] touch down touch up drag flick).

Consider claim 14. Kang as modified by Hill and Cavallaro disclose the foldable device of claim 13, wherein the simple input gesture is one of a tap gesture, a hard tap gesture, a swipe gesture, a rotation gesture, a zoom gesture and a pinch gesture (Kang [0029] touch down touch up drag flick. [0050] flick drag double touches).

Claim 15 is canceled.
Claim 16 is canceled.


 the foldable device of claim 10, wherein the first input gesture on the at least one of the two or more touch-sensitive display segments is detected by detecting input parameters for the detected first input gesture and wherein the gesture type corresponding to the detected first input gesture is determined based on input parameters for the detected first input gesture (Kang [0029] drag flick [0050] drag flick double touches. Kim fig 13a 13B [0144]).
Motivation to combine is similar to motivation of claim 10. 

Claim 19 is rejected for similar reasons to claim 10 where the non-transitory computer-readable medium storing instructions which, when executed by a processor (Kang fig 1 [0031] storage unit [0032] program stored in storage [0034] controller performs functions according to touch event and bend events)

Claim 20 is rejected for similar reasons to claim 12 (see rejection above for details).
Claim 21 is canceled.
Claim 22 is canceled. 

2.	Claims 8, 17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Hill et al in view of Cavallaro et al and further in view of Kim US 20200192547.

Claim 8 is rejected for similar reasons to claim 17 below.

Consider claim 17. Kang as modified by Hill and Cavallaro and Kim disclose the foldable device of claim 25, wherein the complex input gesture is one of a cross-segment single swipe gesture, a cross-segment double swipe gesture, a cross-segment compound swipe gesture, a multi-segment multi-swipe gesture (see Kim fig 13a 13b).
Motivation to combine is similar to motivation of claim 25. 

Consider claim 23. Kang as modified by Hill and Cavallaro disclose the method of claim 1, but do not disclose wherein the two or more touch-sensitive display segments comprise: A first touch-sensitive display segment define between an edge of the flexible display screen and a first border spaced from the fold edge, the first touch sensitive display segment being defined to exclude fold edge A second touch-sensitive display segment define between the first border and a second border spaced from the fold edge, the second touch sensitive display segment being defined to include the fold edge A third touch-sensitive display segment defined between the second border and an opposite edge of the flexible display screen
Kim however discloses a first touch-sensitive display segment define between an edge of the flexible display screen and a first border spaced from the fold edge, the first touch sensitive display segment being defined to exclude fold edge (Kim fig 13B [0144] see fig 13B below. Where 1st segment is 
    PNG
    media_image1.png
    549
    595
    media_image1.png
    Greyscale
).
a second touch-sensitive display segment define between the first border and a second border spaced from the fold edge, the second touch sensitive display segment being defined to include the fold edge ( Kim fig  13B [0144] see fig 13B above which shows 2nd  segment between second border in green and first border in red)and a third touch-sensitive display segment defined between the second border and an opposite edge of the flexible display screen ( Kim fig  13B [0143-0144] see fig 13B above which shows 3rd segment between second border in green and opposite edge in black)

A first touch-sensitive display segment define between an edge of the flexible display screen and a first border spaced from the fold edge, the first touch sensitive display segment being defined to exclude fold edge A second touch-sensitive display segment define between the first border and a second border spaced from the fold edge, the second touch sensitive display segment being defined to include the fold edge A third touch-sensitive display segment defined between the second border and an opposite edge of the flexible display screen. Furthermore, both Kang as modified by Hill and Cavallaro and Kim use and disclose similar functionality (i.e., detecting touch gesture on flexible touchscreens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim disclose the benefit of preventing or reducing touches being misrecognized in a foldable display [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 24 is rejected for similar reasons to claim 25 below.

Consider claim 25. Kang as modified by Hill and Cavallaro discloses the foldable device of claim 10, but do not disclose wherein the first input gesture is detected on at least two of the two or more touch-sensitive display segments, and wherein the first input gesture is determined to be a complex input gesture that traverses a plurality of the two or more touch-sensitive display segments

Kim however discloses wherein the first input gesture is detected on at least two of the two or more touch-sensitive display segments, and wherein the first input gesture is determined to be a complex input gesture (see fig 13A 13B where a drag gesture is performed on bent flexible display from first segment to second segment [0143-0144] fig 12 [0141]) that traverses a plurality of the two or more touch-sensitive display segments  (compare fig 13A 13B and follow chart in fig 12. Fig 13B shows a drag gesture is performed on bent flexible display from first segment to second segment [0144]. In contrast in fig 13A and fig 12 1202-> 1203 show a drag input is not detected but rather a single touch sensitive touch input on segment 221 [0141-0142]).
Kang as modified by Hill and Cavallaro contains a "base" device/method of touchscreen device.  Kim contains a "comparable" device/method of touchscreen that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Kang as modified by Hill and Cavallaro and the results would have been predictable and resulted in wherein the first input gesture is detected on at least two of the two or more touch-sensitive display segments, and wherein the first input gesture is determined to be a complex input gesture that traverses a plurality of the two or more touch-sensitive display segments. Furthermore, both Kang as modified by Hill and Cavallaro and Kim use and disclose similar functionality (i.e., detecting touch gesture on flexible touchscreens) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 26 is rejected for similar reasons to claim 25 above.


III. RESPONSE TO ARGUMENTS

Applicant's arguments have been considered but are moot in view of new grounds of rejection.
Applicant argues (pages 12-13) that Kang Hill and Kim do not disclose folding state defined as an angle between a first portion and second portion of backside of the foldable deice opposing the display side. i.e. the folding angle define between the first and second portions of the back side of the device is not an obtuse angle. 


Thus, the new combination of references read on the claimed invention.

IV.CONCLUSION 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692



/IBRAHIM A KHAN/ 3/10/2022Primary Examiner, Art Unit 2692